PER CURIAM.
Appellant appeals his probation revocation and sentence thereunder. We affirm on the premise of Brown v. State, 305 So.2d 309 (4th D.C.A.Fla.1974):
“[F.S. 924.06] clearly limits this appeal to review of proceedings that occurred after the entry of the order of probation.”
Appellant has collaterally questioned his original sentence. We are not unaware of Farhat v. State, 293 So.2d 723 (1st D.C.A. Fla.1974), in which a felony judgment on insufficient evidence limited any sentencing thereafter if probation were revoked, but deem it inapplicable to this circumstance because appellant here did not timely appeal his adjudication and sentence as did the defendant in Farhat. We affirm with no restrictions upon appellant’s right to make a motion under F.R.Cr.P. 3.850, if there is any question of new evidence.
Affirmed.
WALDEN, MAGER and DOWNEY, JJ., concur.